Exhibit 10.51


SECOND AMENDMENT TO MASTER AGREEMENT


THIS SECOND AMENDMENT TO MASTER AGREEMENT (this "Amendment"), dated as of April
1, 2008, by and between WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (herein called "Wachovia"), FIRST STATES INVESTORS 3300, LLC, a
Delaware limited liability company (herein called "Assignor Master Landlord"),
and FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (herein
called "Assignee Master Landlord").
R E C I T A L S:
A.    Wachovia and Assignor Master Landlord are parties to a certain Master
Agreement Regarding Leases dated as of September 22, 2004 (the "Original Master
Agreement"), and heretofore amended pursuant to the documents listed in Exhibit
A hereto (the Original Master Agreement, as so amended, being herein called the
"Existing Master Agreement").
B.    The only leases that are currently relevant to the rights and obligations
of Wachovia and Assignor Master Landlord under the Existing Master Agreement are
the following: (i) the leases between Assignor Master Landlord, as landlord, and
Wachovia, as tenant (the "Schedule A Leases") that demise space at the
properties listed in Schedule A hereto (the "Schedule A Properties"), (ii) the
leases between Assignor Master Landlord, as landlord, and Wachovia, as tenant
(the "Schedule B Leases") that demise space at the properties listed in Schedule
B hereto (the "Schedule B Properties") and, (iii) the leases between third party
landlords, as landlord, and Wachovia, as tenant (the "Schedule C Leases") that
demise space at the properties listed in Schedule C hereto (the "Schedule C
Properties"). Prior to the date of this Amendment, all of the Schedule A Leases
and the Schedule B Leases are Integrated Leases; and all of the Schedule C
Leases are Non-Integrated Leases.
C.    Assignor Master Landlord and Assignee Master Landlord are each
Wholly-Owned Subsidiaries of FSG. However, neither Assignor Master Landlord nor
Assignee Master Landlord is a Wholly-Owned Subsidiary the other.
D.    As of the date hereof, Assignor Master Landlord and Assignee Master
Landlord intend that Assignor Master Landlord convey the Schedule A Properties
to Assignee Master Landlord. In connection with conveyance (and notwithstanding
the provisions of the Existing Master Agreement), Assignor Master Landlord and
Assignee Master Landlord have requested that Wachovia agree that (i)
simultaneous with such conveyance, Assignor Master Landlord may assign to
Assignee Master Landlord all of its interest as "Master Landlord" under the
Existing Master Agreement, (ii) the Schedule A Leases shall not, by reason of
such conveyance, become Non-Integrated Leases (but rather shall remain
Integrated Leases notwithstanding such conveyance), and (iii) the Schedule B
Leases shall, by reason of such conveyance, immediately become Non-Integrated
Leases (whether the Schedule B Properties are retained by Assignor Master
Landlord or otherwise).


--------------------------------------------------------------------------------


E.    Subject to the provisions hereof, and the consent hereto of the Designated
Portfolio Lender, Wachovia is willing to so agree.
F.    By this Amendment, Wachovia, Assignor Master Landlord and Assignee Master
Landlord desire to set forth the assignment and assumption of the interest of
Master Landlord under the Existing Master Agreement and otherwise amend and
modify the Existing Master Agreement (the Existing Master Agreement, as
assigned, assumed, amended and modified by this Amendment, being called the
“Master Agreement"), all subject to, upon, and in accordance with, the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Wachovia, Assignor Master Landlord and Assignee Master
Landlord hereby agree as follows:
1.    Defined Terms. All terms used herein (including in the Recitals), and not
otherwise defined herein, shall have the meanings ascribed thereto in the
Existing Master Agreement.
2.    Representations and Warranties. Assignor Master Landlord and Assignee
Master Landlord hereby represent and warrant to Wachovia that, as of the date
hereof:
(a)    Assignor Master Landlord has irrevocably conveyed all the Schedule A
Properties to Assignee Master Landlord (such that Assignee Master Landlord is
now the sole owner of the Landlord's Estate under each of the Schedule A Leases,
and thus the sole landlord thereunder).
(b)    Assignee Master Landlord is a Wholly-Owned Subsidiary of FSG.
(c)    PB Capital Corporation is the Designated Portfolio Lender under the
Master Agreement. The original Designated Portfolio Lender no longer has any
security interest in any of the Properties.
3.    Assignment and Assumption. Assignor Master Landlord hereby transfers,
assigns and sets over unto Assignee Master Landlord all of Assignor’s right,
title and interest in and to the Existing Master Agreement. For the benefit of
Wachovia, Assignee Master Landlord hereby accepts the foregoing assignment, and
assumes all of Assignor Master Landlord’s obligations and liabilities under the
Master Agreement from and after the date that the Original Master Agreement was
entered into (September 22, 2004), as fully as if Assignee Master Landlord was
the original signatory to the Original Master Agreement and any amendment
thereto executed prior to this Amendment. In that regard, and without limiting
the generality of the foregoing, all references in the Master Agreement
(including, without limitation, those set forth in the definition of Third Party
Transfer Event) to the “Master Landlord” or the “Master Landlord Named Herein”
shall be deemed a reference to Assignee Master Landlord.
4.    Schedule A Leases remain Integrated Leases. All Schedule A Leases shall
remain Integrated Leases unless and until a Non-Integration Event shall
hereafter occur with respect to any such Schedule A Lease.


--------------------------------------------------------------------------------




5.    Schedule B Leases become Non-Integrated Leases. Each of the Schedule B
Leases shall, as of the date hereof, become a Non-Integrated Lease.
6.    Schedule C Leases to remain Non-Integrated Leases. Each of the Schedule C
Leases shall, as of the date hereof, remain a Non-Integrated Lease.
7.    WCT Lease (a Non-Integrated Lease as of the date hereof) may hereafter
Standalone. It is contemplated that, after the date hereof, Assignor Master
Landlord may hereafter convey the WCT Property to a third party purchaser
(Wachovia having agreed, pursuant to a separate amendment to the WCT Lease
entered into as of the date hereof, that such conveyance shall be deemed an
Exempt LL Transfer for purposes of Article IX of the WCT Lease). If, as and when
Assignor Master Landlord shall effect such conveyance, then, effective upon such
conveyance, the terms of the Master Agreement shall no longer apply to the WCT
Lease; i.e., none of provisions of the Master Agreement shall be implicated (in
any way) by any events which thereafter occur under, or with respect to, the WCT
Lease. In order to give effect thereto, upon such conveyance, the WCT Lease
shall no longer be considered a "Lease" of any kind (either an "Integrated
Lease" or "Non-Integrated Lease") under the Master Agreement. Without in any way
limiting the generality of the foregoing, upon such conveyance, (i) the WCT
Lease shall not be deemed a Section 2 Lease for purposes of any application of
Section 2 of the Original Master Agreement, (ii) no Type II or III Termination
Rights Area shall result from any Coterminous Expansion Space being added to the
Leased Premises under the WCT Lease, and (iii) the limitations and restrictions
in Section 3 of the Original Master Agreement shall not apply with respect to
any exercise by Wachovia of Wachovia's Termination Rights under the WCT Lease.
It is intended that, upon such conveyance, the WCT Lease shall stand alone as a
separate and independent lease between landlord thereunder, as landlord and
Wachovia, as tenant. As used herein, the terms (i) "WCT Property" shall mean
that certain Schedule B Property known as Wachovia Center Tower, 100 North Main
Street, Winston Salem, North Carolina (PID#s 506277 and 506258), and (ii) "WCT
Lease" shall mean that certain Schedule B Lease between Assignee Master Landlord
(as successor in interest to Assignor Master Landlord as of the date hereof), as
landlord, and Wachovia, as tenant.
8.    Available Termination Rights Area. The parties hereby confirm that the
Available Termination Rights Area, as of the date hereof, is 241,400 square
feet, summarized as follows:
(a)    Type I Termination Rights Area (accrued): 234,336 square feet
(b)    Type II Termination Rights Area (generated): 5,123 square feet
(c)    Type III Termination Rights Area (generated): 32,363 square feet
(d)    Type IV Termination Rights Area (generated): 0 square feet
MINUS the amount of the Exercise Termination Rights Area as of the date hereof,
which equals 30,422 square feet.


--------------------------------------------------------------------------------




9.
Miscellaneous.

9.1.    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York, except as otherwise provided in Section 19 of
the Original Master Agreement.
9.2.    References in the Existing Master Agreement to "this Agreement" or words
of similar import shall be deemed to mean the Existing Master Agreement, as
amended by this Amendment.
9.3.    This Amendment constitutes the entire agreement between the parties
hereto relating to the subject matter hereof, supersedes all oral statements and
prior writings related thereto and may not be amended, waived or canceled,
except by an agreement in writing signed by the parties hereto or their
respective successors in interest.
9.4.    Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Existing Master Agreement shall remain unmodified and
continue in full force and effect and, as amended hereby, all of the terms,
covenants, provisions and conditions of the Existing Master Agreement are hereby
ratified and confirmed in all respects.
9.5.    This Amendment shall inure to the benefit of and be binding upon the
parties hereto and their respective successors in interest and permitted
assigns.
9.6.    This Amendment may be executed in several counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.
WACHOVIA:
WACHOVIA BANK, NATIONAL ASSOCIATION




 
By:
/s/ Thomas Markert
 




Name: Thomas Markert
 
 
Title: Vice President
 
 
 
ASSIGNOR
MASTER LANDLORD:


FIRST STATES INVESTORS 3300, LLC


 
By:
/s/ Andrew Levine
 




Name:
 
 
Title:
 




 
ASSIGNEE
MASTER LANDLORD:


FIRST STATES INVESTORS 3300 B, L.P.






 
By:
/s/ Andrew Levine
 




Name: Andrew Levine
 
 
Title: Executive Vice President



The undersigned, being the Designated Portfolio Lender under Master Agreement,
DOES HEREBY consent to, and approve of, this Amendment.


PB CAPITAL CORPORATION, as agent for lenders
a Delaware corporation

By: /s/ Daniel T. Cerulli
Name: Daniel T. Cerulli
Title: Senior Director

By: /s/ Jonathan Oh
Name: Jonathan Oh
Title: Senior Director






--------------------------------------------------------------------------------


EXHIBIT A


AMENDMENTS TO MASTER AGREEMENT




1.
First Amendment to Master Agreement dated June __, 2005. Relates to property
known as "South Amboy Office", having an address of 116 North Broadway & Augusta
Street, South Amboy, New Jersey (PID number 281047).


--------------------------------------------------------------------------------


SCHEDULE A


Schedule A Prop
JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
 
 
 
 
 
 
 
 
 
 
3301
WBBD-3301
1 Jefferson Square
Office
SLB
 
1
1 Jefferson Sq
Waterbury
CT
3314
WBBD-3314
Dade City
Branch
STT
 
1
14210 7th St
Dade City
FL
3319
WBBD-3319
Downtown Lakeland
Office
STT
 
1
113 S Tennessee Ave
Lakeland
FL
3328
WBBD-3328
Kings Point
Branch
STT
 
1
6646 W Atlantic Ave
Delray Beach
FL
3329
WBBD-3329
Madison
Branch
STT
 
1
400 W Base St
Madison
FL
3331
WBBD-3331
New Warrington Road
Office
STT
 
1
21 New Warrington Rd
Pensacola
FL
3333
WBBD-3333
Okeechobee Turnpike
Office
STT
 
1
5849 Okeechobee Blvd
West Palm Beach
FL
3339
WBBD-3339
South Fort Myers
Office
STT
 
1
12751 S Cleveland Ave
Fort Myers
FL
3341
WBBD-3341
West Hollywood
Branch
STT
 
1
6015 Washington St
Hollywood
FL
3342
WBBD-3342
Westward
Branch
STT
 
1
2701 Okeechibee Blv
West Palm Beach
FL
3343
WBBD-3343
Atlanta Operations Center
Ops
SLB
 
1
3579-3585 Atlanta Ave
Atlanta
GA
3345
WBBD-3345
Columbus Main
Office
SLB
 
1
101 13th Street
Columbus
GA
3346
WBBD-3346
Dalton Main
Office
STT
 
1
201 S Hamilton St
Dalton
GA
3348
WBBD-3348
Pikesville Branch & Op.
Office
STT
 
1
1515 Reisterstown Rd
Baltimore
MD
3351
WBBD-3351
Burlington
Office
STT
 
1
500 S Main St
Burlington
NC
3353
WBBD-3353
Goldsboro
Office
STT
 
1
301 East Ash Street
Goldsboro
NC
3354
WBBD-3354
Greenville Sales Finance Cente
Office
SLB
 
1
1451 Thomas Langston Rd
Winterville
NC
3355
WBBD-3355
Hendersonville
Branch
SLB
 
1
301 South Main Street
Hendersonville
NC
3356
WBBD-3356
Market St.
Branch
STT
 
1
201 East Market St
Smithfield
NC
3357
WBBD-3357
Mortgage Center
Office
SLB
 
1
1100 Corporate Center Dr
Raleigh
NC
3362
WBBD-3362
West End Center
Office
SLB
 
1
809 West 4 1/2 St
Winston Salem
NC


--------------------------------------------------------------------------------


JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
3365
WBBD-3365
Winston Salem Linden Center and Parking Deck (Wachovia PID 506014 & 506279)
Office
SLB
 
1


401 Linden St
Winston Salem
NC
3368
WBBD-3368
Haddon Township
Office
SLB
 
1


600 W Cuthbert Boulevard
Hadden Township
NJ
3370
WBBD-3370
Toms River Main
Office
SLB
 
1


40 Main St
Toms River
NJ
3371
WBBD-3371
Morristown Office
Office
STT
 
1


21 South St
Morristown
NJ
3376
WBBD-3376
Red Bank Main Office
Office
SLB
 
1


303 Broad St
Red Bank
NJ
3380
WBBD-3380
Trenton -Brunswick Ave. Office
Branch
SLB
 
1


891 Brunswick Ave
Trenton
NJ
3381
WBBD-3381
Union-Larchmont Office
Branch
STT
 
1


2500 Morris Ave
Union
NJ
3391
WBBD-3391
Lancaster Square
Office
SLB
 
1


100 North Queen Street
Lancaster
PA
3393
WBBD-3393
Media Office
Branch
STT
 
1


217 W Baltimore Pike
Media
PA
3401
WBBD-3401
Plaza
Office
SLB
 
1


101 N Independence Mall East
Philadelphia
PA
3405
WBBD-3405
West Chester Office
Branch
SLB
 
1


17 N. High Street
West Chester
PA
3408
WBBD-3408
York Square
Office
STT
 
1


12 E Market St
York
PA
3411
WBBD-3411
Bennettsville Main Financial C
Branch
STT
 
1


145 Broad St
Bennettsville
SC
3413
WBBD-3413
Charleston 16 Broad
Office
SLB
 
1


16 Broad St
Charleston
SC
3415
WBBD-3415
Colombia Greystone Adminstrati
Office
SLB
 
1


101 Greystone Blvd
Colombia
SC
3420
WBBD-3420
Amherst- South Main
Branch
STT
 
1


258 S Main St
Amherst
VA
3422
WBBD-3422
Blacksburg
Branch
STT
 
1


200 N Main St
Blacksburg
VA
3423
WBBD-3423
Brookneal Brookneal
Branch
FPC
 
1


227 Main St
Brookneal
VA
3425
WBBD-3425
Christiansburg Main
Branch
FPC
 
1


4 E Main St
Christainsburg
VA
3427
WBBD-3427
Clintwood
Branch
STT
 
1


80 MaIin Street
Clintwood
VA
3429
WBBD-3429
Market Street Office
Branch
STT
 
1


141 E Market St
Harrisinburg
VA
3432
WBBD-3432
Vienna Tyson's Corner
Branch
STT
 
1


8117 Leesburg Pike
Vienna
VA
3433
WBBD-3433
Virginia Beach Pembroke
Office
SLB
 
1


125 Independence Blvd
Virginia Beach
VA


--------------------------------------------------------------------------------






JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
3435
WBBD-3435
Wheat Innsbrook Center I
Office
SLB
 
1


10700 N Park Dr
Glen Allen
VA
3436
WBBD-3436
Wheat Innsbrook Center II
Office
SLB
 
1


10750 Wheat First Drive
Glen Allen
VA
3438
WBBD-3438
WVOC-Four Story Operations
Ops
SLB
 
1


7711 Plantation Rd
Roanoke
VA
3441
WBBD-3441
West End Center Annex & Gener (Includes Wachovia PID 506280)
Ops
SLB
 
1


801 W. 4th Street
Winston Salem
NC
 
 
 
 
 
 
 
 
 
 
 
 
PB Capital Properties
 
 
 
48


 
 
 









--------------------------------------------------------------------------------


SCHEDULE B


Schedule B Properties


JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
 
 
 
 
 
 
 
 
 
 
3374
WBBD-3374
Pennington
Branch
STT
 
1
2 North Highway 31
Pennington
NJ
 
 
 
 
 
 
 
 
 
 
3307
WBBD-3307
Airport Road
Branch
STT
 
1
125 N. Airport Pulling Road
Naples
FL
3313
WBBD-3313
Cocoa
Branch
STT
 
1
834 N Cocoa Blvd
Cocoa
FL
3316
WBBD-3316
Deland Main
Office
STT
 
1
131 E New York Ave
Deland
FL
3318
WBBD-3318
Downtown Daytona
Office
STT
 
1
130 N Ridgewood Ave
Daytona Beach
FL
3320
WBBD-3320
Downtown St. Petersburg
Office
STT
 
1
410 Central Ave
St. Petersburg
FL
3322
WBBD-3322
Dunedin
Office
STT
 
1
2494 Bayshore Blv
Dunedin
FL
3323
WBBD-3323
East Naples
Branch
STT
 
1
4901 S. Tamiami Trail
Naples
FL
3326
WBBD-3326
Harbor City Boulevard
Branch
STT
 
1
1441 N Harbor City Blvd
Melbourne
FL
3327
WBBD-3327
Jasmine Lakes
Office
STT
 
1
10934 U.S. Hwy 19 N
Port Richey
FL
3332
WBBD-3332
Ocean Ridge
Branch
STT
 
1
4600 Ocean Blvd
Boynton Beach
FL
3334
WBBD-3334
Perry
Branch
STT
 
1
200 W Main St
Perry
FL
3337
WBBD-3337
Riverside
Branch
STT
 
1
219 Indian River Ave
Titusville
FL
3338
WBBD-3338
South Dillard Street
Branch
STT
 
1
801 S Dillard Street
Winter Garden
FL
3349
WBBD-3349
Asheville Main Retail
Office
STT
 
1
1 Haywood St
Asheville
NC
3358
WBBD-3358
Thomasville
Branch
STT
 
1
804 Randoloh St
Thomasville
NC
3360
WBBD-3360
Wachovia Center Tower & Parking Deck (includes Wachovia PID 506277 & 506258)
Office
STT
 
1
121 Church Street
Winston Salem
NC
3363
WBBD-3363
Williamston
Branch
STT
 
1
205 W Main St
Williamston
NC
3367
WBBD-3367
Cranford Office & Drive-In
Branch
STT
 
1
2 North Ave W
Crandford
NJ
3369
WBBD-3369
Hillside
Branch
STT
 
1
1221 Liberty Ave
Hillside
NJ


--------------------------------------------------------------------------------


JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
3372
WBBD-3372
NBOC Annex
Office
STT
 
1


100/300 Fidelity Plaza
North Brunswick
NJ
3373
WBBD-3373
Paterson Market Street
Branch
STT
 
1


167 Market St & 9 Colt St
Paterson
NJ
3377
WBBD-3377
Scotch Plains Office
Branch
STT
 
1


460 Park Ave
Scotch Plains
NJ
3379
WBBD-3379
Succasunna Office
Branch
STT
 
1


Route #10 and South Street
Succasunna
NJ
3382
WBBD-3382
Washington Off. & Parking Lot
Branch
STT
 
1


2 W Washington Ave
Washington
NJ
3383
WBBD-3383
Kingston Office
Branch
STT
 
1


235 Fair St
Kingston
NY
3385
WBBD-3385
Bristol Office
Branch
STT
 
1


244 Radcliffe St
Bristol
PA
3387
WBBD-3387
Doylestown Office
Branch
STT
 
1


115 W Court St
Doylestown
PA
3388
WBBD-3388
Hanover
Branch
STT
 
1


22 Carlisle St
Hanover
PA
3389
WBBD-3389
Independence Hall
Branch
STT
 
1


601 Chestnut St
Philadelphia
PA
3390
WBBD-3390
Jenkintown Financial Center
Branch
STT
 
1


400-406 Old York Rd
Jenkintown
PA
3392
WBBD-3392
Lebanon
Branch
STT
 
1


801 Cumberland St
Lebanon
PA
3394
WBBD-3394
Milford
Branch
STT
 
1


224 Broad St
Milford
PA
3395
WBBD-3395
Mount Carmel
Branch
STT
 
1


50 W 3rd St
Mount Carmel
PA
3396
WBBD-3396
Mt. Penn Building
Branch
STT
 
1


23rd & Perkiomen Avenues
Mt. Penn
PA
3397
WBBD-3397
Norristown
Branch
STT
 
1


43 E Main Street
Norristown
PA
3398
WBBD-3398
Phoenixville Office
Branch
STT
 
1


101 S Main Street
Pheonixville
PA
3399
WBBD-3399
Pittston
Branch
STT
 
1


1 S Main St Pittston Bypass
Pittston
PA
3402
WBBD-3402
Pottstown
Branch
STT
 
1


401 E High St
Pottstown
PA
3403
WBBD-3403
Scranton Downtown
Office
STT
 
1


130 Wyoming Ave
Scranton
PA
3407
WBBD-3407
Wind Gap Office
Branch
STT
 
1


1 N Broadway St(ATM) Rt 512&33
Wind Gap
PA
3409
WBBD-3409
Anderson Main
Branch
STT
 
1


1101 North Main Street
Anderson
SC
3412
WBBD-3412
Camden Camden Main
Branch
STT
 
1


519 East Dekalb Street
Camden
SC
3416
WBBD-3416
Dillon Main
Branch
STT
 
1


601 Highway 301 N
Dillon
SC
3418
WBBD-3418
Sumter Main
Branch
STT
 
1


4 North Washington Street
Sumter
SC
3421
WBBD-3421
Basset Main Office
Branch
STT
 
1


3559 Fairystone Park Hwy
Basset
VA





--------------------------------------------------------------------------------


JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
3424
WBBD-3424
Charlottesville W Region HQ
Office
STT
 
1


123 E Main St
Charlottesville
VA
3428
WBBD-3428
Downtown Petersburg
Branch
STT
 
1


20 Franklin St
Petersburg
VA
3430
WBBD-3430
North Washington Branch
Office
STT
 
1


330 N Washington St
Alexandria
VA
3431
WBBD-3431
Richlands
Branch
STT
 
1


201 Suffolk Ave
Richlands
VA
3434
WBBD-3434
Warrenton Broadview
Branch
STT
 
1


155 Broadview Ave Ste 100
Warrenton
VA
3437
WBBD-3437
Williamsburg Main
Branch
STT
 
1


1006 Richmond Rd
Williamsburg
VA
3439
WBBD-3439
Reflections Two
Office
STT
 
1


450 S Australian Ave
West Palm Beach
FL
3440
WBBD-3440
Cape Canaveral
Branch
STT
 
1


7801 N Atlantic Boulevard
Cape Canaveral
FL
3443
WBBD-3443
NBOC Operation Center
Ops
STT
 
1


100/300 Fidelity Plaza
North Brunswick
NJ
 
 
 
 
 
 
 
 
 
 
 
 
Other Properties
 
 
 
55


 
 
 















--------------------------------------------------------------------------------


SCHEDULE C


Schedule C Properties




JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
 
 
 
 
 
 
 
 
 
 
3302
WBBD-3302
East Haven
Branch
STT
8/24/2007
1
339 Hemingway Ave
East Haven
CT
3303
WBBD-3303
Norwalk Office
Office
STT
12/19/2007
1
637 West Ave & Chapel Street
Norwalk
CT
3304
WBBD-3304
Trap Falls Office
Office
STT
11/1/2007
1
5 Research Dr
Shelton
CT
3305
WBBD-3305
Whalley Norton
Branch
STT
8/24/2007
1
388 Whalley Ave
New Haven
CT
3306
WBBD-3306
Woodbridge Teneants
Branch
STT
8/24/2007
1
260 Amity Rd
Woodbridge
CT
3308
WBBD-3308
Belle Glade
Branch
STT
8/29/2007
1
41 S.W. Ave B
Belle Glade
FL
3310
WBBD-3310
Ed Ball Building
Office
STT
2/2/2006
1
214 Hogan St
Jacksonville
FL
3311
WBBD-3311
Exchange Building
Office
STT
3/25/2005
1
218 W Adams St
Jacksonville
FL
3312
WBBD-3312
Hogan Building
Branch
STT
3/25/2005
1
170 N Hogan St
Jacksonville
FL
3315
WBBD-3315
De Soto Square
Office
STT
8/23/2007
1
3200 U.S. 27 South
Sebring
FL
3317
WBBD-3317
Dixie Freeway
Branch
STT
8/29/2007
1
401 S Dixie Fwy
New Smyrna Beach
FL
3321
WBBD-3321
Downtown West Palm
Office
STT
12/19/2007
1
303 Banyan Street (1st St)
West Palm Beach
FL
3324
WBBD-3324
Florida Avenue
Branch
STT
8/23/2007
1
12233 N Florida Ave
Tampa
FL
3325
WBBD-3325
Ft. Myers Downtown
Office
STT
3/25/2005
1
2201 2nd Avenue
Fort Myers
FL
3330
WBBD-3330
Miami Springs and Miami Springs Parking Deck (inlcudes Wachovia PID 081653 &
081651)
Office
STT
3/25/2005
1
4299 NW 36th St
Miami Springs
FL
3335
WBBD-3335
Pompano Beach Money Center
Branch
STT
3/25/2005
1
1401 SW 3rd St.
Pompano Beach
FL
3336
WBBD-3336
Reflections One
Office
STT
12/19/2007
1
400 S Australian Ave
West Palm Beach
FL
3340
WBBD-3340
Southgate
Branch
STT
8/23/2007
1
5211 North U.S. Hwy 19
New Port Richey
FL
3344
WBBD-3344
Canton Operations Center
Ops
STT
11/18/2005
1
2780 Marietta Hwy
Canton
GA


--------------------------------------------------------------------------------






JDE No.
Property
Property Name
Type
Acq
Disp Date
 
Address
City
State
3350
WBBD-3350
Belmont Main
Branch
STT
8/24/2007
1


32 N Main Street
Belmont
NC
3352
WBBD-3352
Franklin Main Office
Branch
STT
8/22/2007
1


55 E Main St
Franklin
NC
3359
WBBD-3359
Vanguard Centre
Office
STT
3/25/2005
1


5225 77 Center Dr
Charlotte
NC
3361
WBBD-3361
Wachovia Park Bldg and Parking Deck (includes Wachovia PID 507769)
Office
STT
9/29/2004
1


101 N Cherry St
Winston Salem
NC
3364
WBBD-3364
Wilmington Main
Office
STT
10/28/2004
1


101 N Front St
Wilmington Main
NC
3366
WBBD-3366
Brick Office
Branch
STT
9/20/2007
1


575 Route 70
Brick
NJ
3375
WBBD-3375
Perth Amboy
Office
STT
3/22/2006
1


214 Smith St
Perth Amboy
NJ
3378
WBBD-3378
South Amboy Office
Branch
STT
8/29/2006
1


116 N Broadway & Augusta St
South Amboy
NJ
3384
WBBD-3384
New Paltz Office
Branch
STT
10/23/2007
1


29 Main St
New Paltz
NY
3386
WBBD-3386
Castor Avenue Office
Branch
STT
1/16/2008
1


7048 Castor Avenue
Philadelphia
PA
3404
WBBD-3404
Spring Ridge
Office
STT
12/23/2004
1


1 Meridian Blv
Wyomissing
PA
3406
WBBD-3406
Wilkes Barre Main Office
Office
STT
4/13/2005
1


24 W Market St
Wilkes Barre
PA
3410
WBBD-3410
Beaufort Main Financial Center
Branch
STT
1/30/2008
1


1011 Bay Street
Beaufort
SC
3414
WBBD-3414
Columbia Browning Rd. Ops. Center and Annnex
Ops
STT
5/25/2006
1


1628 Browning Rd
Columbia
SC
3417
WBBD-3417
Spartanburg Main
Office
STT
12/19/2007
1


101 N Pine St
Spartanburg
SC
3419
WBBD-3419
21st Granby
Branch
FPC
1/30/2008
1


2014 Granby St
Norfolk
VA
3426
WBBD-3426
Claremont Branch
Branch
STT
8/28/2007
1


4651Kings St
Alexandria
VA
3442
WBBD-3442
Pompano Beach Operations
Ops
STT
3/25/2005
1


1410 SW 3rd Street
Pompano Beach
FL
 
 
 
 
 
 
 
 
 
 
 
 
WBBD Sold
 
 
 
37


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total WBBD
 
 
 
140


 
 
 





